59 F.3d 171NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Chauncey Bernard DAVIS, Defendant-Appellant.
No. 94-5636.
United States Court of Appeals, Sixth Circuit.
June 20, 1995.

Before:  JONES and NORRIS, Circuit Judges; DOWD, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Defendant, Chauncey Davis, appeals from the sentence he received after entering a plea of guilty to drug-trafficking charges.  He contends that inclusion in his criminal history of a state conviction was improper because the sentencing state judge failed to advise him of his Fifth Amendment right against self-incrimination prior to his pleading guilty to the state charge.


2
Defendant's appeal is without merit because he may not, under the circumstances of this case, collaterally attack the state conviction.  Custis v. United States, 114 S. Ct. 1732, 1738-39 (1994); United States v. Bonds, 48 F.3d 184, 186 (6th Cir. 1995).


3
Accordingly, defendant's sentence is affirmed.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation